                                           Case 4:19-cv-07966-JST Document 73 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ABANTE ROOTER AND PLUMBING                          Case No. 19-cv-07966-JST
                                        INC,
                                   8                    Plaintiff,
                                                                                            ORDER TO FILE STIPULATION OF
                                   9             v.                                         DISMISSAL
                                  10                                                        Re: ECF No. 71
                                        UNLOCKED BUSINESS STRATEGIES,
                                  11    INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Abante Rooter and Plumbing, Inc. and Defendant Merchant Industry, LLC have

                                  14   filed a notice of settlement. ECF No. 71. By April 14, 2021, the parties shall file either a

                                  15   stipulation of dismissal or a one-page joint statement explaining why they were unable to file such

                                  16   a stipulation.

                                  17           The Court also hereby sets a case management conference on April 27, 2021. That

                                  18   conference will be vacated automatically if a stipulation of dismissal is timely filed.

                                  19           Any continuance of the deadlines set in this order requires a showing of good cause.

                                  20           IT IS SO ORDERED.

                                  21   Dated: March 11, 2021
                                                                                        _______________________________________
                                  22                                                                   JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
